FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                  October 31, 2008
                                     PUBLISH                    Elisabeth A. Shumaker
                                                                    Clerk of Court
                    UNITED STATES COURT OF APPEALS

                                 TENTH CIRCUIT


 UNITED STATES OF AMERICA,

       Plaintiff-Appellee,
 v.
                                                          No. 07-7080
 JOHN CHARLES POOLE,

       Defendant-Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Oklahoma
                      (D.C. No. 6:06-CR-00027-RAW-1)


Robert A. Ridenour, Assistant Federal Public Defender (Julia L. O’Connell,
Acting Federal Public Defender, and Barry L. Derryberry, Research and Writing
Specialist, with him on the brief), Tulsa, OK, for Defendant-Appellant.

Linda A. Epperley, Assistant United States Attorney (Sheldon J. Sperling, United
States Attorney, with her on the brief), Muskogee, OK, for Plaintiff-Appellee.


Before KELLY, McCONNELL, and GORSUCH, Circuit Judges.


GORSUCH, Circuit Judge.

      John Poole appeals his conviction for assault resulting in serious bodily

injury on the basis that the jury’s verdict was impermissibly ambiguous. Mr.

Poole points to the fact that, in addition to finding him guilty of assault resulting

in serious bodily injury, the jury proceeded to find him guilty of the lesser
included offense of simple assault – and did so despite the district court’s

instruction that the jury should consider the lesser offense only if it found Mr.

Poole not guilty of, or could not reach a verdict on, the greater offense. As it

happens, however, the district court took measures, all without contemporaneous

objection, sufficient to render the verdict free of any reasonable claim of

ambiguity. Accordingly, we affirm.

                                          ***

      In the jury trial that is the subject of this appeal, the government sought to

convict Mr. Poole of assault resulting in serious bodily injury for his role in a

May 2006 altercation in Indian country. See 18 U.S.C. §§ 113(a)(6), 1151, 1152.

At the close of evidence, the district court submitted the charged crime to the jury

but also, at Mr. Poole’s request, instructed the jury on the lesser included offense

of simple assault. See Vol. 1, Doc. 187, at 13-14. The court’s verdict form

directed the jury that it should first consider the greater charge (assault resulting

in serious bodily injury); that, if the jury found Mr. Poole guilty of that offense, it

should stop its deliberations and return its verdict; and that if, but only if, the jury

acquitted Mr. Poole or could not reach a verdict on the greater charge, it should

proceed to consider the lesser charge (simple assault). Vol. 1, Doc. 188.

      After less than an hour of deliberations, the jury returned a verdict finding

Mr. Poole guilty of both assault resulting in bodily injury and simple assault. The

district court judge read the verdict form; observed that it did not conform to his

                                          -2-
instructions; and noted in open court that, despite his instructions, “[t]he jury did

go ahead and find the defendant guilty as to the simple assault and it’s signed and

dated as well.” Vol. 8, Tr. 204-05. The court then declared the lesser, simple

assault conviction “a nullity considering [the jury’s] finding on the first count,”

and proceeded to tell the jury, “Ladies and gentlemen, as you know, your verdict

must be unanimous; therefore, I’m going to poll you to make sure this is your

verdict.” Id. The court individually polled each juror asking, “Is this your

verdict?” and each juror responded in the affirmative. Id. at 205-06. The court

then asked counsel if they wanted to argue “anything further” before the jury was

discharged. The government attorney said, “No, Your Honor” and Mr. Poole’s

counsel added, “No, sir.” Id. at 207. After the jury departed, Mr. Poole moved

for mistrial on the basis that the jury’s verdict was ambiguous and uncertain, and

the district court invited briefing. Id. at 208. In his brief, Mr. Poole insisted that

a new trial was necessary because the jury failed to follow the instructions given

by the court. See Vol. 1, Doc. 190. The district court eventually denied the

motion for a new trial, and Mr. Poole now appeals that decision to us.

                                         ***

      We generally review a district court’s denial of a motion for new trial for

abuse of discretion. United States v. Pearson, 203 F.3d 1243, 1274 (10th Cir.

2000). While the term is susceptible of different meanings in different contexts,

our precedent affords us at least this much guidance in these circumstances:

                                          -3-
when a jury returns a verdict that is plainly ambiguous or uncertain on its face,

the district court has an affirmative duty to “resolve that doubt,” United States v.

Morris, 612 F.2d 483, 489 (10th Cir. 1979), much as it has a duty to address any

other species of plain error, see Fed. R. Crim. P. 52(b). Failure to address plain

error here, as elsewhere, can be an abuse of discretion meriting reversal. See

infra n.2 (setting forth our standard for reversal in plain error cases).

      At the same time, we have not prescribed any rote formula a district court

must follow when faced with a plainly problematic verdict. Instead, we and other

courts have noted that a district court has a number of remedial tools at its

disposal to clarify an ambiguous or uncertain verdict, including polling the

members of the jury or asking them to conduct further deliberations, and we have

recognized that different problems may call for different cures. E.g., Morris, 612

F.2d at 489; United States v. Howard, 507 F.2d 559, 562 (8th Cir. 1974).

Precisely because there may be more than one “right” way to clarify an

ambiguous or uncertain verdict, where a party does not believe the district court’s

chosen remedial course is appropriate and issues a contemporaneous objection on

that basis, we will simply ask whether, in the end, the district court’s solution

precludes a “reasonable alternative interpretation casting doubt on the jury’s

verdict.” United States v. Ailsworth, 138 F.3d 843, 847 (10th Cir. 1998). 1

      1
       Morris and Ailsworth both involved situations where counsel raised
contemporaneous objections that the verdict was uncertain. See Morris, 612 F.2d
                                                                  (continued...)

                                          -4-
      Of course, where a party fails to object to a verdict that is not plainly

problematic on its face, or where a party fails to object to the remedial course

chosen by the district court to address a verdict either plainly or simply alleged by

one party to be problematic, on appeal our review of such complaints is limited to

traditional plain error review. See United States v. Taylor, 514 F.3d 1092, 1096

(10th Cir. 2008) (while the district court was obliged to address plain error in

prosecutor’s remarks, if counsel believed the district court’s effort to remedy the

effect of those remarks was insufficient, a contemporaneous objection was

required); cf. Howard, 507 F.2d at 562 (refusing to consider defendant’s claim

that verdict was ambiguous because objection was not made at trial); Jackson v.

United States, 386 F.2d 641, 643 (D.C. Cir. 1967) (per curiam) (declining to

second-guess the district court’s determination that verdict was plainly

unambiguous when defense counsel failed to object at trial). 2

      The reasons animating our general rule for circumscribing our review when

arguments are raised for the first time on appeal have perhaps particular force

here. The central goal of the plain error doctrine is “to encourage timely



      1
       (...continued)
at 490 & n.15; United States v. Ailsworth, 948 F.Supp. 1485, 1488 n.4 (D. Kan.
1996).
      2
         To prevail on plain error review, a party must show that there was (a)
error, (b) that the error is plain, and (c) affects the appellant’s substantial rights,
as well as (d) the fairness, integrity, or public reputation of judicial proceedings.
United States v. Hasan, 526 F.3d 653, 661 (10th Cir. 2008).

                                          -5-
objections,” United States v. Dominguez Benitez, 542 U.S. 74, 82 (2004), so that

the district court is “clearly on notice” of alleged problems while they can still be

cured without the necessity of an appeal and new trial, United States v. Fabiano,

169 F.3d 1299, 1303 (10th Cir. 1999). In a case like this one, if a party alerts the

district court to latent ambiguities in a verdict, that court often can simply and

quickly cure the ambiguity by means of a poll, ordering further deliberations, or

perhaps otherwise. Likewise, if a party objects to the particular remedial

measures employed by the court in response to an allegedly problematic verdict,

the district court can easily change course and add to or modify its remedial

efforts while the jury is still present. If a party does not raise an objection before

the jury is discharged, however, the opportunity for such simple and efficient

solutions is permanently lost when jurors walk out the courtroom door. 3

      In the case before us, Mr. Poole appears to suggest that the district court

committed legal error by failing to take any remedial measures in response to a

verdict plainly ambiguous or uncertain on its face. See Br. at 8 (“Some action

was required on the part of the district court to resolve the ambiguity and

      3
         A contrary rule would, meanwhile, risk creating an odd incentive:
encouraging counsel to avoid making a contemporaneous objection and lie in wait
to attack a verdict on appeal, when nothing can be done to cure it short of
ordering a new trial. See Taylor, 514 F.3d at 1096 (“If failing to object does not
yield a more deferential standard of review than when an objection is interposed,
savvy litigants . . . would be encouraged by our legal rules to remain mum about
any problems . . . and raise those concerns only on appeal.”). With that said, we
do not mean to suggest that Mr. Poole’s counsel withheld objections with any
such tactical motive in mind in this case.

                                          -6-
uncertainty.”). In essence, he suggests we face here a case of completely

unaddressed plain error. We cannot agree for two reasons.

      First, the jury’s verdict did not contain the sort of plain ambiguity or

uncertainty necessary to trigger the district court’s affirmative Rule 52(b)

remedial obligations in the absence of a contemporaneous objection. Findings of

guilt on greater and lesser included offenses are, after all, facially consistent, not

plainly inconsistent or ambiguous: every element necessary to a finding of guilt

on the lesser included offense of assault was also required to convict Mr. Poole of

the greater offense of assault resulting in serious bodily harm. See Howard, 507

F.2d at 561 n.4. The only plainly evident problem a verdict of guilt in these

circumstances poses is one of double counting, not inconsistency or ambiguity.

By way of analogy, when a jury awards duplicative damages in a civil case, we do

not pause to worry about inconsistency or ambiguity, but see the verdict as fully

consistent and simply require the district court to reduce the judgment as a matter

of law by the amount of the duplication. See, e.g., Mason v. Oklahoma Turnpike

Auth., 115 F.3d 1442, 1459 (10th Cir. 1997). And the district court essentially

took just such a step here when it eliminated any duplication by voiding the guilty

verdict on the lesser included offense.

      Mr. Poole responds with an interesting possibility. What if, he asks, a jury

returned guilty verdicts on both the charged offense and a lesser included offense,

not because it believed the government proved all the elements of both offenses,

                                          -7-
but because of a compromise in which some of the jurors found the defendant

guilty of the charged offense and some found him only to be guilty of the lesser

offense? For purposes of this appeal, we assume the plausibility of such a

scenario. But, even so, we do not see how it is a problem plainly apparent from

the face of the verdict, such that the district court had an independent obligation

to clarify it. By counsel’s own description of the problem, it is at most a latent

one, lurking behind, not evident in, the (apparently consistent) verdict delivered

by the jury. And, in such circumstances, when a party is concerned about such a

latent defect, it is incumbent on that party to raise the issue contemporaneously

and request a remedy it believes appropriate to correct the problem it alleges.

Here, however, Mr. Poole did not do so, and the district court can hardly be

faulted for failing to address a putative, but not plain, error never brought to its

attention.

      Our holding on this score finds confirmation and a direct parallel in

Howard. There, a jury convicted the defendant of a charged offense and a lesser

included offense, despite instructions, materially identical to those the district

court issued here, that the jury should disregard the second offense if it found the

defendant guilty of the first. Howard, 507 F.2d at 560-61. As here, the defendant

did not object to the verdict as problematic while the jury was still present. Id. at

562. Because the verdict was not plainly problematic and the defendant did not

raise his objection that the verdict had a potential latent ambiguity “at the time

                                          -8-
[the verdict was] rendered,” but instead waited until sentencing to raise it, the

Eighth Circuit refused to consider his claim. Id. at 562.

       Second, even assuming, counterfactually, that the jury’s verdict in this case

was ambiguous on its face, it is not accurate to suggest that the district court sat

on its hands and did nothing. The district court expressly, before the jury and in

open court, declared the lesser included simple assault offense a nullity as a

matter of law. Having told the jury that its second verdict was a nullity, the court

proceeded to poll the jury to ensure that each juror believed that the defendant

was guilty of the greater, charged offense. All jurors responded in the

affirmative. Finally, the court presented counsel an opportunity to present

objections; counsel offered none. Then and only then did the court accept the

jury’s verdict. This simply is not a case, then, where the district court failed to

act.

       At oral argument before us, Mr. Poole’s counsel replied that, even if the

district court did take some remedial steps, its actions in this case were

inadequate. Specifically, he argued that the court’s poll was ineffective in

guarding against the possibility of a compromise verdict because jurors might not

have understood what the court meant when it declared the simple assault verdict

a “nullity.” Likewise, counsel submitted, jurors may have been confused as to

what the court meant when it asked whether “this is your verdict,” because it was

not clear whether “this” referred to the guilty verdict on the charged offense alone

                                          -9-
or the guilty verdicts on both the charged offense and the lesser offense. Finally,

in his brief before us, Mr. Poole suggested that the district court was legally

required to order the jury to conduct further deliberations to clarify its verdict

rather than proceed with a poll.

      Mr. Poole raised none of these objections to the district court’s remedial

efforts at trial. To the contrary, before the jury was discharged Mr. Poole was

expressly given an opportunity to render just such objections and offered none.

As we have indicated, in these circumstances – where the district court takes

remedial steps and the appealing party levels no contemporaneous objection – we

review for plain error. Doing so, we discern none.

      As a matter of law, jurors are presumed to understand and follow

instructions given to them, and those instructions frequently include words like

“nullity” and, to be sure, concepts far more complex. 4 This is not to say that

jurors always understand every word spoken to them, let alone that courts should

eschew attempts to make their instructions more understandable to non-lawyers. 5

      4
         See, e.g., United States v. Robinson, 435 F.3d 1244, 1249-50 (10th Cir.
2006) (court did not commit plain error by not defining “in furtherance of”);
United States v. Blasini-Lluberas, 169 F.3d 57, 67 (1st Cir. 1999) (failure to
define “materiality” not plain error); United States v. Bafia, 949 F.2d 1465, 1476
(7th Cir. 1991) (failure to define “in relation to” not error). The presumption that
jurors understand common English terms and concepts, moreover, is one of the
fundamental “premises underlying the jury system.” Gacy v. Welborn, 994 F.2d
305, 313 (7th Cir. 1993).
      5
          See, e.g., Judith L. Ritter, Your Lips Are Moving . . . But the Words
                                                                        (continued...)

                                         - 10 -
But it would also be a mistake to view the presumption that jurors understand a

term like “nullity” as an evidentiary claim that could be rebutted with evidence

that the word was beyond the vocabulary of certain jurors. The presumption is

not an evidentiary one, but a legal one. It operates as a rule of law governing the

terms by which jury trials are to be conducted in our legal system consistent with

the demands of due process. Gacy v. Welborn, 994 F.2d 305, 313 (7th Cir. 1993)

(“[The presumption] is a description of the premises underlying the jury system,

rather than a proposition about jurors’ abilities and states of minds.”). We are

neither inclined nor in a position to upset such a bedrock principle of our jury

system in this case.

      Mr. Poole makes a slightly more salient point when he argues that the poll

was insufficient to guard against the sort of compromise verdict he fears because

the court asked the jury if “this” was their verdict without specifying what “this”

referred to. Specifically, he argues that, when the court asked the jurors if “this”

was their verdict, it was not altogether clear whether the court was referring to (i)

the guilty verdict on the charged offense alone, the court having declared the

lesser included offense a nullity, or (ii) the guilty verdicts on both counts as

marked on the verdict form. But we think the chain of events in the courtroom


      5
        (...continued)
Aren’t Clear: Dissecting the Presumption That Jurors Understand Instructions, 69
Mo. L. Rev. 163, 197-201 (2004) (collecting social science literature showing that
juries often misunderstand their instructions).

                                         - 11 -
more than made up for any possible grammatical ambiguity about the referent of

the demonstrative pronoun, “this.” After all, the district court polled each

individual juror immediately after declaring to them in open court that the simple

assault offense was no longer operative. The natural inference from this chain of

events is that the simple assault charge was gone and jurors were being polled

only on the remaining offense of assault resulting in serious bodily injury.

      Finally, we do not agree that the district court was obliged, sua sponte, to

direct further deliberations rather than to declare the lesser included offense a

nullity and conduct a poll on the greater offense. As we have indicated, a district

court has a number of tools in its kit to cure an ambiguous verdict and, in the

absence of a contemporaneous objection, we will not second guess its choice of

remedy unless the district court’s decision was plainly erroneous in the

circumstances. Mr. Poole offers us no reason to reach such a conclusion in this

case beyond pointing again to potential ambiguity created by the words “nullity”

and “this” in the court’s poll. But, for reasons we have offered, we do not believe

the jury’s verdict, as eventually accepted by the district court after its remedial

efforts, can be reasonably understood as suggesting anything other than a

unanimous conclusion that Mr. Poole was guilty of assault resulting in serious

bodily injury, and that offense alone. Accordingly, we see no error here arising




                                         - 12 -
from the district court’s remedial efforts, let alone reversible plain error. Thus

the district court did not abuse its discretion in denying Mr. Poole’s motion for a

new trial, and the judgment is

                                                                             Affirmed.




                                         - 13 -